Detailed Action
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10476862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the issued patent anticipate and/or render obvious the claims in the current invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “a digital identity record of the user is able to be stored in a ledger data structure” which renders the scope of the claim indefinite because it is not clear whether storing the data in the data structure is performed or not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-Mchugh et al (US Publication No 2016/0239653), hereinafter Loughlin in view of Ebrahimi (US Publication No.2016/0328713).

Re Claim 1. Loughlin discloses a computer-implemented method for use in verifying an identity of a user, the method comprising: generating, by a computing device associated with a user, a unique identifier (ID) for the user i.e. Metadata comprising timestamp, IP address and geolocation is recorded; [0184] S7. This is then appended to each data item to be submitted) [Louglin, para.0183-0184, the metadata is being interpreted as the unique identifier], (i.e. The metadata may be metadata of the device itself, e.g. a device identifier (ID) such as a serial number or MAC address of the device, or it may be related metadata such as (geo)location (e.g. GPS) data identifying a (geo)location of the device when the message was sent. The metadata can be used to generate the credential) [Loughlin, para.0015, i.e. credential for a user]; generating, by the computing device, a [public/private] key pair associated with the unique ID (i.e. Each data item is encrypted with one of the symmetric keys k2, k3, k4 to create a respective BLOB) [Loughlin, para.0186, Figure 4b, blobs are associated with the metadata];
 	Loughlin does not explicitly disclose that the generated key pair is specifically a public/private key pair, however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Loughlin to include an asymmetric encryption scheme and generate a public/private key pair instead of keys for a symmetric encryption scheme because the two schemes are obvious variations of encryption schemes to try.
 	Loughlin further discloses: capturing, by the computing device, a first image associated with a government issued document including a biometric reference of the user and indicating an identity of the user, the first image including the biometric reference of the user from the government issued document; capturing, by the computing device, a second image including an image of the user (i.e. S5. The registrant uses their device 12 to capture data items for a registration request: [0179] 1.  device performs optional NFC chip read; [0180] 2.  camera captures: [0181] 1. scan of identity document; [0182] 2.  photo of registrant (selfie)) [Loughlin, para.0179-0182], (i.e. A profile may for instance be created from data captured from a real-world identity document such as a passport or driving licence) [Loughlin, para.0006]; validating, by the computing device, the first image of the government issued document, based on the biometric reference included in the first image, against the second image of the user (i.e. extracted photos are compared to the registrant selfie by the facial recognition service 40.  S10.  If everything matches then an uPass account is created with) [Loughin, para.0195-0196]; converting, by the computing device, at least the first image to one-way hashed data (i.e. a digital signature DS is generated for the registration request using HMAC. [0186] S8. Each data item is encrypted with one of the symmetric keys k2, k3, k4 to create a respective BLOB; [0187] the distinct signature is appended to each encrypted item; [0188] the registrant agrees to the uPass Terms and Conditions of Service; [0189] each encrypted item is dispatched to a separate network endpoint EP1, EP2, EP3. [ [0190] S9. BLOBS are collected in the registration service 14a) [Loughlin, para.0185-0190, Fig.4a,4b] in response to successful validation of the first image (i.e. If everything matches then an uPass account is created ) [Loughlin, para.00196]; signing, by the computing device, the hashed data with the [private] key [of the public/private key pair]; and transmitting, by the computing device, the signed hashed data, the unique ID, [and the public key] to an identification provider (i.e. [183] S6. Metadata comprising timestamp, IP address and geolocation is recorded; [0184] S7. This is then appended to each data item to be submitted along with the item count; [0185] a digital signature DS is generated for the registration request using HMAC. [0186] S8. Each data item is encrypted with one of the symmetric keys k2, k3, k4 to create a respective BLOB; [0187] the distinct signature is appended to each encrypted item; [0188] the registrant agrees to the uPass Terms and Conditions of Service; [0189] each encrypted item is dispatched to a separate network endpoint EP1, EP2, EP3. [0190] S9. BLOBS are collected in the registration service 14a) [Loughlin, para.0183-0191], whereby a digital identity record for the user is stored (i.e. If the registration data passes these tests then the account creation message is passed to the secure store 24 where its uniqueness is confirmed. A data store is created for the account containing identity statements, each anchored to its source document, and the three or four initial profiles 28a, 28b, 28c, 28d created for this account) [Loughlin, para.0215],in a ledger data structure associated with the identification provider (i.e. A receipt may be generated every time a transaction involving the profile takes place. Such receipts provide an audit trail, whereby historic activity by the entity is visible within the system. For example, the receipts can be used to isolate historic fraudulent activity by a human entity (user). Where the data item is a visual image of the user's face, this makes it easy to unequivocally link such activity back to an actual human. Preferably the profile is republished at every transaction to provide a "snapshot" of the profile as it was at that time, which is unaffected by future modifications. This ensures an accurate audit trail, whereby activity at any previous point in time can be accurately isolated) [para.0017, see also para.0083]. 
	Loughlin does not explicitly disclose that the hashed data is signed with the private key of the public/private key pair and that the public key is sent to an identification provider whereas Loughlin in view of Ebrahimi does: (i.e. Hashing logic 120 passes the hash value to digital-signature logic 121, which performs a digital signature on the hash value, using the private key on the input device 112………………The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key) [Ebrahimi, para.0026-0027].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Loughlin with Ebrahimi because it would be advantageous to have a more secure system and method for managing the identity of users and of identifying users to third parties [Ebrahimi, para.0004].

Re Claim 2. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 4, Loughlin further discloses: comprising prompting, at the computing device, the user to capture, via a camera input device of the computing device, the first image of the government issued document and the second image of the user (i.e. The registrant uses their device 12 to capture data items for a registration request: [0179] 1. device performs optional NFC chip read; [0180] 2. camera captures: [0181] 1. scan of identity document; [0182] 2. photo of registrant (selfie)) [Loughlin, para.0178-0182], (i.e. A registrant 20 uses an app 22 on their smartphone or tablet 12 to capture details from their passport 10 (e.g. via NFC and/or camera) and combines this with a photo 18 of themselves (a "selfie") captured with the same device to produce an electronic registration message 23) [Loughlin, para.0061, note: implicitly discloses a prompt to capture the images].

Re Claim 4. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 4, Loughlin further discloses: comprising: interacting with a data aggregator, by the computing device (i.e. as the document ages this may assert a negative influence on the confidence value causing it to (at least in the absence of other influences) decrease. Many such influences may be aggregated, whereby the confidence value reflects an overall confidence) [Loughlin, para.0021], in response to unsuccessful validation of the first image, the data aggregator coupled to a trusted source (i.e. When new personal information is entered into a profile without the support of a registration document that profile is given the lowest level of contingent trust) [Loughlin, para.0096, note: lowest level of turst is being interpreted as not validated]; and receiving an indicator of trust, from the data aggregator, based on content received from the trusted source, thereby permitting a decision to validate the identity of the user to be further based on the indicator of trust (i.e. there is always a degeneration from the contingent trust represented by source registration documents which can only be offset by a statistically significant number of validations by other uPass users under profiles with a high level of contingent trust……………Registration documents provide one means by which identity can be asserted with a high level of confidence. However, there are use cases where the identity which an individual might need to present does not derive from such a source but rather from their employment or membership in a particular organisation) [Loughlin, para.0231-0232], (i.e. Additional checks can be applied to improve the standing (confidence value) of an uPass such as: [0074] endorsements by existing uPass users) [Loughlin, para.0073]. 

Re Claim 5. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 4, Loughlin further discloses: wherein the content from the trusted source includes a social persona and/or a financial persona of the user (i.e. Registration documents provide one means by which identity can be asserted with a high level of confidence. However, there are use cases where the identity which an individual might need to present does not derive from such a source but rather from their employment or membership in a particular organisation) [Loughlin, para.0231-0232].

Re Claim 6. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 1, Ebrahimi further discloses: wherein signing the hashed data includes signing the hashed data with the private key (i.e. Hashing logic 120 passes the hash value to digital-signature logic 121, which performs a digital signature on the hash value, using the private key on the input device 112………………The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key) [Ebrahimi, para.0026-0027].
The same motivation to modify Loughlin with Ebrahimi, as in claim 1 above, applies.
 	Loughlin in view of Ebrahimi does not explicitly disclose: after the first image is validated, by the computing device; however it would have been obvious to a person having ordinary skill in the art to modify Loughlin in view of Ebrahimi to include the feature “after the first image is validated” because it would yield the expected result of a more efficient implementation in the case where most validations are expected to fail whereas Loughlin’s and Ebrahimi’s implementations would be more efficient where most validations are expected to pass.

Re Claim 7. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 1, Loughlin further discloses: comprising: encrypting the first image; transmitting, by the computing device, the encrypted first image to the identification provider along with the signed hashed data (i.e. A digital signature is generated on the sum of unencrypted data. Each captured data item is encrypted by encrypt block 44. The digital signature is used to annotate each separate encrypted data item before it is submitted to the registration service), (i.e. S6. Metadata comprising timestamp, IP address and geolocation is recorded; [0184] S7. This is then appended to each data item to be submitted along with the item count; [0185] a digital signature DS is generated for the registration request using HMAC. [0186] S8. Each data item is encrypted with one of the symmetric keys k2, k3, k4 to create a respective BLOB; [0187] the distinct signature is appended to each encrypted item; [0188] the registrant agrees to the uPass Terms and Conditions of Service; [0189] each encrypted item is dispatched to a separate network endpoint EP1, EP2, EP3. [0190] S9. BLOBS are collected in the registration service ) [Loughlin, para.0167, 0183-0187]; writing, by the identification provider, the signed hashed data to the ledger data structure [Loughlin, as in claim 1], thereby storing the signed hashed data to the ledger data structure; and correlating, by the identification provider, the signed hashed data to the unique ID for the user, whereby the signed hashed data is able to be recalled based on the unique ID (i.e. 0127] A profile contained in the secure store 24 is published (at a location in memory 35) whenever a credential is bound to it. The published profile has certain properties [0128] expiry time. [0129] Photograph or a link to a photograph; [0130] Encrypted profile content (key/value pairs etc.); [0131] Random symmetric key; [0132] A URI resolving to the encrypted profile content; [0133] A URI resolving to the creator of the profile) [Loughlin, para.0127], (i.e. when the credential is generated using certain "ingredients" (such as a random sequence, random number and device metadata, such as a device identifier), it is generally more efficient to store the ingredients instead as these generally have a lower bit-size than the credential itself. The ingredients can be used to generate a copy of the credential for such comparison. For example, the credential can be generated by hashing a random seed and device metadata (e.g. which is or comprises a device identifier) a random number of times--the uPass system can store the metadata, seed and random number to create another copy later) [Loughlin, para.0089], (i.e. These credentials are stored in association with the identifier 26 in the uPass for the person 20, and are bound to a profile. A new credential is one modification arising from "publishing" a profile . . . . As the credentials are used for "unlocking" the profiles, they are shown as keys 30) [Loughlin, para.0083-0085]. 

Re Claim 8. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 7, Loughlin further discloses: wherein writing the signed hashed data to the ledger data structure includes writing the signed hashed data to a location in the ledger data structure, the location associated with a pointer; and transmitting, by the identification provider, the pointer to the computing device (i.e. 5. the resulting token is the credential passed to the device. [0254] 5. a database entry is created keyed to the generated credential 30 which contains (see FIG. 3b); [0255] 1. a random reference key 60 specific to this credential; [0256] 2. a URI 62 capable of providing the profile to which the credential is bound; [0257] 3. the network address 64 of the device for which the credential is valid) [Loughlin, para.00253-00258].

Re Claim 9. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 1, Loughlin further discloses: further comprising: receiving, by the computing device, from the identification provider, at least one pointer to the ledger data structure, the at least one pointer associated with a location of the digital identity record (i.e. 5. the resulting token is the credential passed to the device. [0254] 5. a database entry is created keyed to the generated credential 30 which contains (see FIG. 3b); [0255] 1. a random reference key 60 specific to this credential; [0256] 2. a URI 62 capable of providing the profile to which the credential is bound; [0257] 3. the network address 64 of the device for which the credential is valid) [Loughlin, para.00253-00258]; and transmitting, by the computing device, the at least one pointer and the unique ID to a requestor, in response to a request to verify the identity of the user (i.e. When a bearer-only authentication occurs the uPass reader 54 will send the credentials 30 proffered by the customer 20 in a message 100 to the authorisation service 14b. The user's credentials are then tested for validity) [Loughlin, para.0305, Fig. 6].

Re Claim 10. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 9, Loughlin further discloses:  wherein the at least one pointer includes a first pointer to the location of the digital identity record (i.e. 5. the resulting token is the credential passed to the device. [0254] 5. a database entry is created keyed to the generated credential 30 which contains (see FIG. 3b)),  [Loughlin, para.00253-00254, Fig.3b] and a second pointer to a location of a certification of the digital identity record by the identification provider (i.e. A link, such as a Uniform Resource Indicator (URI), identifying the addressable memory location may be transmitted to the presenting device) [Loughlin, para.0012, Fig. 3b], (i.e. 0256] 2. a URI 62 capable of providing the profile to which the credential is bound) [Loughlin, para.00256]. 

Re Claim 11. In a manner similar to the rejection of claims 1, 7 and 8, Loughlin in view of Ebrahimi discloses a system for verifying identities of users, the system comprising: an identification provider; a ledger data structure coupled to the identification provider; and at least one communication device specific to a user and in communication with the identification provider [Loughlin, Fig.2, 3a-b, 4a], the at least one communication device configured to: generate a unique identifier (ID) for the user; generate a public/private key pair associated with the unique ID; validate a first image of a document indicative of an identity of the user, based on a biometric reference included in the first image; convert the first image into hashed data in response to successful validation of the first image; sign the hashed data with the private key of the public/private key pair; and transmit at least the signed hashed data, the unique ID, and the public key to the identification provider; and wherein the identification provider is configured to: write an identity record to the ledger data structure at a location identified by a pointer, the identity record comprising at least the unique ID for the user, the signed hashed data, and the public key of the public/private key pair; and provide the pointer to the at least one communication device.

Re Claim 12. Loughlin in view of Ebrahimi discloses the system of claim 11, in a manner similar to the rejection of claim 9 above, Loughlin further discloses: wherein the at least one communication device is further configured to provide the pointer to a requestor associated with a digital service, in response to a request from the requestor to verify the identity of the user associated with the at least one communication device.

Re Claim 13. Loughlin in view of Ebrahimi discloses the system of claim 12, in a manner similar to the rejection of claim 6 above, Loughlin further discloses: wherein the at least one communication device is further configured to: authenticate the user, prior to signing the hashed data; 
Loughlin further discloses: and encrypt the pointer, prior to providing the pointer in response to the request (i.e. There are several ways in which the credential could be presented: a binary blob transferred by NFC; a barcode for scanning) [Loughlin, para.0058]..

Re Claim 14. Loughlin in view of Ebrahimi discloses the system of claim 11, in a manner similar to the rejection of claim 10 above, Loughlin further discloses: wherein the identification provider is further configured to write a certification of the identity record to the ledger data structure, 
Loughlin further discloses: and return a second pointer to the at least one communication device, the second pointer indicative of a location of the certification of the identity record in the ledger data structure (i.e. 5. the resulting token is the credential passed to the device. [0254] 5. a database entry is created keyed to the generated credential 30 which contains (see FIG. 3b); [0255] 1. a random reference key 60 specific to this credential; [0256] 2. a URI 62 capable of providing the profile to which the credential is bound; [0257] 3. the network address 64 of the device for which the credential is valid) [Loughlin, para.00253-00258].

Re Claim 15. Loughlin in view of Ebrahimi discloses the system of claim 11, Loughlin further discloses: wherein the document indicative of the identification of the user includes a government issued passport or an identification card (i.e. A profile may for instance be created from data captured from a real-world identity document such as a passport or driving licence) [Loughlin, para.0006].

Re Claim 16. Loughlin in view of Ebrahimi discloses the system of claim 11, I in a manner similar to the rejection of claim 1 above, Loughlin in view of Ebrahimi further discloses:wherein the at least one communication device is configured by an application and/or a software development skit (SDK) associated with the identification provider to transmit at least the signed hashed data, the unique ID, and the public key to the identification provider.

Re Claim 17. In a manner similar to the rejection of claim 1 above, Loughlin in view of Ebrahimi discloses a non-transitory computer-readable storage medium including executable instructions for use in verifying an identity of a user, which, when executed by a processor, cause the processor to: generate a unique ID for the user and a public/private key pair associated with the unique ID; validate an integrity of at least a first image, the first image including an image of a government issued document indicative of the identity of the user; convert at least the first image, by a one-way hash function, into hashed data in response to successful validation of an integrity of at least the first image; sign the hashed data with the private key of the public/private key pair; and transmit the signed hashed data, the unique ID, and the public key of the public/private key pair to an identification provider, whereby a digital identity record of the user is able to be stored in a ledger data structure associated with the identification provider.

Re Claim 18. Loughlin in view of Ebrahimi discloses the non-transitory computer-readable storage medium of claim 17, in a manner similar to the rejection of claim 9 above, Loughlin further discloses: wherein the executable instructions, when executed by the processor, further cause the processor to: receive and store a first pointer for the digital identity record, the first pointer indicative of a location of the digital identity record in the ledger data structure; and provide the pointer to a requestor, in response to a request to verify the identity of the user.

Re Claim 19. Loughlin in view of Ebrahimi discloses the non-transitory computer-readable storage medium of claim 18, in a manner similar to the rejection of claim 10 above, Loughlin further discloses wherein the executable instructions, when executed by the processor, further cause the processor to: receive and store a second pointer for the digital identity record, the second pointer indicative of a location of a certification record, signed by the identification provider, of the digital identity record in the ledger data structure; 
 Loughlin further discloses: and provide the second pointer to the requestor, in response to the request to verify the identity of the user (i.e. Whenever a validation transaction occurs two receipts 32e are generated, one sent to the validating party (i.e. the merchant--VALIDATOR) and one to the validated party (e.g. the uPass user--BEARER). A receipt contains four pieces of information: [0268] 1. the random reference key 60 associated with the specific credential used; [0269] 2. the profile URI 62 to which the credential presented by the other party was linked; [0270] 3. the URI of a list of all profiles currently assigned by the recipient to the other party. [0271] 4. the timestamp) [Loughlin, para.00267-00270].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-Mchugh et al (US Publication No 2016/0239653), hereinafter Loughlin in view of Ebrahimi (US Publication No.2016/0328713) and further in view of Fischer et al (US Publication No.2011/0191829).

Re Claim 3. Loughlin in view of Ebrahimi dislcoses the computer-implemented method of claim 2, Loughlin in view of Ebrahimi does not explicitly disclose whereas Fischer does: wherein validating the first image further includes validating the first image against an ICAO 9303 standard (i.e. the cryptographic protocol implements an extended access control method, as is specified for machine-readable travel documents (MRTDs) by the international aviation authority ICAO) [Fischer, para.0083].
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Loughlin in view of Ebrahimi with Fischer because it would yield the expected result of compliance with an international standard.
The particular version 9303 of the standard is not explicitly disclosed by Fischer, however compliance with a latest version of a standard would also have been obvious for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434